     Case 6:20-cv-06111-SOH Document 9            Filed 03/04/21 Page 1 of 1 PageID #: 6




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION


LINDA TUNNELL                                                                        PLAINTIFF


v.                                   Case No. 6:20-cv-6111


LT. LINGO                                                                         DEFENDANT


                                            ORDER

          Before the Court is the Report and Recommendation filed February 4, 2021, by the

Honorable Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 8. Judge Ford recommends that Plaintiff’s complaint be dismissed for failure to obey

orders of the Court, failure to comply with the Court’s Local Rules, and failure to prosecute this

case. No party has filed objections to the Report and Recommendation, and the time to object has

passed.     See 28 U.S.C. § 636(b)(1).      Upon review, the Court adopts the Report and

Recommendation in toto.      Accordingly, Plaintiff’s complaint is DISMISSED WITHOUT

PREJUDICE.

          IT IS SO ORDERED, this 4th day of March, 2021.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
